     Case 2:18-cv-08420-RGK-PJW Document 116 Filed 07/08/20 Page 1 of 2 Page ID #:864



 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11

12     UNITED STATES OF AMERICA,               No. CV 18-08420-RGK (PJWx)

13                PLAINTIFF,                   [PROPOSED]
                                               ORDER REGARDING PREVIOUSLY FILED
14                      V.                     VERIFIED CLAIMS
15     $1,546,076.35 IN BANK FUNDS
       SEIZED FROM REPUBLIC BANK OF
16     ARIZONA ACCOUNT ‘1889, ET AL.,

17                DEFENDANTS.
18

19

20           Upon consideration of the stipulation filed by plaintiff United

21     States of America and all claimants in this consolidated action on

22     July 7, 2020, and good cause appearing therefore,

23     IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

24           All claims filed by claimants in this consolidated action shall

25     be treated as if filed in response to the First Amended Consolidated

26     Complaint for Forfeiture (“FACC”) filed on June 1, 2020, and the

27     errata to the same filed on June 11, 2020, giving such original

28     claims the same force and effect as though each such claim had been
     Case 2:18-cv-08420-RGK-PJW Document 116 Filed 07/08/20 Page 2 of 2 Page ID #:865



 1     filed in response to the FACC. All previously-filed claims are deemed

 2     amended to reflect any technical corrections made in the consolidated

 3     complaint, the FACC, and the June 11, 2020 errata to the same.

 4     IT IS SO ORDERED.

 5

 6     Dated:    July 8        , 2020
                                          THE HONORABLE R. GARY KLAUSNER
 7                                        UNITED STATES DISTRICT JUDGE
 8
       Presented by:
 9
       NICOLA T. HANNA
10     United States Attorney
       BRANDON D. FOX
11     Assistant United States Attorney
       Chief, Criminal Division
12     STEVEN R. WELK
13     Chief, Asset Forfeiture Section

14           /s
       DAN G. BOYLE
15     JOHN J. KUCERA
16     Assistant United States Attorney

17     Attorneys for Plaintiff
       UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28
                                               2
